DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2015/0311130 A1 (hereinafter referred to as Zhang) in view of Xiong CN 105759526 A with equivalent English translation provided by Foreign Patent Finder (Dialog) in view of  Zhang US 2014/0138685 A1 (hereinafter referred to as Zhang’85).

Regarding claim 1, Zhang teaches a device (fig. 2, elm. 100, par. [0030]) for thin film transistor test comprising: a thin film transistor (fig. 2, elm. 104, par. [0033]) provided on the substrate (fig. 1, array substrate, par. [0029]), the thin film transistor including an active layer, a source (fig. 2, second source electrode, par. [0033]), a drain (fig. 2, second drain electrode, par. [0033]), a gate (fig. 2, second gate electrode, par. [0033]), a first electrode layer (fig. 2, elm. 103, par. [0032]) connected to one of the fig. 2, second drain electrode, par. [0033]); and a second electrode (fig. 2, elm. 109, par. [0071]).
Zhang does not teach a substrate; first electrode layer connected to one of the drain and the source a gate insulating layer; a light shielding layer disposed on a side of the active layer, which is away from the substrate, to shield at least an exposed portion of the active layer; a second electrode disposed over a surface of the first electrode layer with an intermediate insulating layer interposed there between, the surface being away from the substrate, the second electrode layer being connected to at least one of the drain and the source.
Xiong teaches a substrate (fig. 2, substrate 10, par. [0031]); a gate insulating layer (fig. 2, gate insulating layer 112, par. [0031]), wherein the thin film transistor (fig. 2, test TFT 11, par. [0031]) a light shielding layer (fig. 2, black matrix 21, par. [0031]) disposed on a side of the active layer (fig. 2, active layer 113, par. [0031]), which is away from the substrate (10), to shield at least an exposed portion of the active layer (113), first electrode layer connected to one of the drain and the source a gate insulating layer (fig. 2, “…active layer 113 is contacted with the two ends of the source 114 and the drain electrode 115…”, par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a  COA-type liquid crystal display panel, comprising a first base plate and a second base plate set opposite to the first base plate to accurately monitor display driving region of a TFT region TFT and the GOA circuit  current-voltage characteristics, as taught in Xiong in modifying the apparatus of Zhang. 
Zhang’85 teaches a common electrode 10 being arranged on a surface, away from a substrate 1, of a pixel electrode 8, with a passivation layer 9 there between, and a source electrode 7a and a drain electrode 7b being electrically connected to the common electrode 10 via an active layer 6 and a test electrode 11 (see fig. 4b, par. [0059] - [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thin film transistor (TFT) with common electrode is arranged above pixel electrode and across the passivation layer, a test electrode  is arranged above active layer and under passivation layer and is isolated from the gate electrode, the source electrode and the drain electrode and connect a common electrode to a source electrode and a drain electrode, as taught in Zhang’85 in modifying the apparatus of Zhang and Xiong. The motivation would be to the current test device can be used for TFT channel characteristic test allows the connecting a probe of the test apparatus to a pixel electrode of the test apparatus.

Regarding claim 4, Zhang, Xiong and Zhang’85 teaches the device for thin film transistor test according to claim 1, wherein the substrate (fig. 1, array substrate, par. [0029]), is a substrate for an array panel (fig. 1, array substrate 1 of the TFT-LCD panel, par. [0038]).  

Regarding claim 6, Zhang, Xiong and Zhang’85 teaches the device for thin film transistor test of claim 1, Xiong further teaches wherein the thin film transistor (fig. 2,  test TFT 11, par. [0031]) further comprises: an insulating layer covering at least the source, the drain, and a surface of the first electrode layer away from the substrate (fig. 2, substrate 10, par. [0031]), wherein the light shielding layer (fig. 2, black matrix 21, par. [0031]) is at least a part of the insulating layer, which part is incorporated with a light-shielding material.  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 7, Zhang, Xiong and Zhang’85 teaches the device for thin film transistor test according to claim 1, Xiong further wherein the light shielding layer (fig. 2, black matrix 21, par. [0031]) is formed of a black resin (acrylic black photoresist, clm. 8).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 8, Zhang, Xiong and Zhang’85 teaches the device for thin film transistor test according to claim 1, wherein the device (fig. 2, elm. 100, par. [0030]) for thin film transistor (fig. 2, elm. 104, par. [0033]) test is used with an array panel (fig. 1, TFT-LCD panel, par. [0038]), wherein the substrate (fig. 1, array substrate 1 of the TFT-LCD panel, par. [0038]) serves as a substrate for the array panel.  

Regarding claim 9, Zhang, Xiong and Zhang’85 teaches the device for thin film transistor test according to claim 1, Zhang further teaches wherein the first electrode layer (fig. 2, elm. 103, par. [0032]) and the second electrode layer (fig. 2, elm. 109, par. [0071]) are each formed of a light-transmitting and conductive material (ITO layer, par. [0069], [0071]).  

Regarding claim 10, Zhang, Xiong and Zhang’85 teaches the device for thin film transistor test according to claim 1, Xiong further teaches wherein the source (fig. 2, source 114, par. [0031]) and drain (fig. 2, drain 115, par. [0031]) are separated from each other and respectively in contact with the active layer (fig. 2, drain 113, par. [0031]) such that a portion of the active layer is exposed (see fig. 2).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 12, Zhang teaches an array panel (fig. 1, drain 1, par. [0029]) comprising: the device for thin film transistor test (testing thin film transistor (104), abstract) according claim 1.  

Regarding claim 13, Zhang, Xiong and Zhang’85 teaches the array panel of claim 12, further comprising: Xiong further teaches an array of other thin film transistors formed on the substrate; and a common electrode (array substrate includes a plurality of pixel units, each pixel unit includes a thin film transistor, a pixel electrode, a common electrode, [0007]). 


Regarding claim 14, Zhang teaches a method of testing thin film transistor, comprising: providing a device for thin film transistor testing, the device (fig. 2, elm. 100, par. [0030]) for thin film transistor testing comprising: a thin film transistor (fig. 2, elm. 104, par. [0033]) provided on the substrate, the thin film transistor (fig. 2, elm. 104, par. [0033]), a source (fig. 2, second drain electrode, par. [0033]), a drain (fig. 2, second drain electrode, par. [0033]), a gate (fig. 2, second gate electrode, par. [0033]).
Zhang does not teach the thin film transistor including an active layer; a gate insulating layer; a light shielding layer disposed on a side of the active layer, which is away from the substrate, to shield at least an exposed portion of the active layer; a first electrode layer connected to one of the drain and the source; and a second electrode disposed over a surface of the first electrode layer with an intermediate insulating layer interposed there between, the surface being away from the substrate, the second electrode layer being connected to at least one of the drain and the source and applying voltage(s) to one or more of the source, the drain, and the gate of the thin film transistor, and detecting corresponding electrical parameter(s).  

Xiong teaches a substrate (fig. 2, substrate 10, par. [0031]); a gate insulating layer (fig. 2, gate insulating layer 112, par. [0031]); a light shielding layer (fig. 2, black matrix 21, par. [0031]) disposed on a side of the active layer (fig. 2, active layer 113, par. [0031]), which is away from the substrate (10), to shield at least an exposed portion of the active layer (113);
The references are combined for the same reason already applied in the rejection of claim 1.
Zhang’85 teaches a first electrode layer (fig. 4b, test electrode 11, par. [0059]-[0060]) connected to one of the drain (fig. 4b, drain electrode 7b, par. [0059]-[0060]) and the source (fig. 4b, drain electrode 7a, par. [0059]-[0060]); and a second electrode (fig. 4b, common electrode 10, par. [0059]-[0060]) disposed over a surface of the first electrode layer (fig. 4b, pixel electrode 8, par. [0059]-[0060]) with an intermediate insulating layer (fig. 4b, passivation layer 9, par. [0059]-[0060]), interposed there between, the surface being away from the substrate (fig. 4b, substrate 1, par. [0059]-[0060]), the second electrode layer (10) being connected to at least one of the drain and the source (fig. 4b, 7a and 7b being electrically connected to the common electrode 10 via an active layer 6 and a test electrode 11 (see fig. 4b, par. [0059] - [0060]) and applying voltage(s) (driving voltage, par. [0003]) to one or more of the source, the drain, and the gate of the thin film transistor, and detecting corresponding electrical parameter(s) (monitoring current-voltage characteristic, par. [0030).  

The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 15, Zhang teaches the method of claim 14, 4852-9615-2940.1Atty. Dkt. No. 038873-1228 (IEE180008PUS) wherein the substrate   (fig. 1, array substrate, par. [0038]) comprises a substrate for an array panel (fig. 1, TFT-LCD panel, par. [0038]); wherein providing the device (fig. 2, elm. 100, par. [0030]) for thin film transistor (fig. 2, elm. 104, par. [0033]) testing comprises: disposing the device for thin film transistor testing (fig. 2, elm. 100, par. [0030]) in a non-display area (fig. 2, peripheral circuit region B, par. [0030]) of the array panel; and wherein the thin film transistor (104) in the device for thin film transistor test (fig. 1, second testing TFT 104 is formed in the peripheral circuit region, par. [0036]) is configured to simulate one or more thin film transistors(s) in a display area (fig. 2,  display region, par. [0029]) of the array panel.  

Regarding claim 20, Zhang, Xiong and Zhang’85 teaches the method of claim 14, Zhang further teaches wherein the first electrode layer (fig. 2, elm. 103, par. [0032]) and the second electrode layer (fig. 2, elm. 109, par. [0071]) are each formed of a light-transmitting and conductive material (ITO layer, par. [0069], [0071]).  

Regarding claim 21, T Zhang, Xiong and Zhang’85 teaches the method of claim 14,
Xiong further teaches wherein the source (fig. 2, source 114, par. [0031]) and drain (fig. 2, drain 115, par. [0031]) are separated from each other and respectively in contact with the active layer (fig. 2, drain 113, par. [0031]) such that a portion of the active layer is exposed (see fig. 2).  
The references are combined for the same reason already applied in the rejection of claim 1.
Allowable Subject Matter
Claims 2-3, 5-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858